Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Objection
1.               claim 9, “The system of claim 8, wherein the first wavelength is fourth wavelength is yellow”,  is not very clear, and the examiner is interpreting as “The system of claim 8, wherein the fourth wavelength is yellow”, please take an appropriate action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 4 – 11, 14, 16 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beeson et al., hereinafter Beeson (US 20050280785 A1).

           Regarding claim 1, Beeson discloses “A system, comprising: a color filter {Fig 4A, 4B, 4C element 350} comprising: a first segment configured to transmit a first wavelength and to reflect a second wavelength, and a second segment configured to transmit the second wavelength and to reflect the first wavelength, wherein the first and second segments are further configured to transmit a third wavelength; and
            {AS cited in [0126-127] discloses generating R, G, B laser lights (Red is first wavelength, Green is the second wavelength and Blue is the third wavelength) on path to the color wheel 350 including repeated R-G-B segments to transmit matching colors and to reflect non-matching colors (wavelengths) back for recycling and afterwards to transmit the recycled light  by appropriate filter segment matching the color as wheel turns, (note in other cited paragraphs below it is disclosed that one or more laser resources may be used , such as yellow light composing (Red +Green) so we could have two light sources as Blue light and another Yellow= composite of R+G), The  R-G-B filter segments are repeated on the color wheel 350 as shown to create adjacent G+B  (e.g. 354+356) as second segment and  B+R  as first segment in many segments shown separated around the color wheel 350. 
               B+R (magenta) filter READS on “a first segment configured to transmit a first Red wavelength and to reflect a second Green wavelength, and the
              G+B (cyan) filter READS on “a second segment configured to transmit the second Green wavelength and to reflect the first Red wavelength, wherein the first and second segments are further configured to transmit a third Blue wavelength.
The two filter segments process the Blue light and the yellow (yellow=G+B) lights so that Blue passes through both magenta and cyan filter segments, but only Green wavelength of yellow light(Y=G+R) will pass through  G+B (cyan) filter segment and Red is reflected back inside of the light-recycling envelope for recycling; also  only Red wavelength of yellow laser (Y=G+R) will pass through  R+B (magenta) filter segment and Green is reflected back inside of the light-recycling envelope for recycling.                                                                                                                                                           [0086] as cited "this invention may incorporate more than one LED. The number of LEDs placed inside a light-recycling envelope can vary widely depending, for example, on the available inside area of the light-recycling envelope and the desired number of emitted colors that one would like to produce inside the light-recycling envelope],         [0092] discloses several LEDs for various colors such as R, G, B, Yellow, cyan or magenta      [0093] as cited "The red and green colors, the red and blue colors, the green and blue colors or all three colors may be emitted concurrently to produce additional colors.  Thus, [0086, 92, 93] READS on allowing one or two LED (light sources] providing as an example one Blue and another Yellow (yellow is composed = Green + Red) or any other composed such as Magenta = Red + blue or Cyan = Green+ Blue)},
             
       a light-propagating device {element 242 light collimating in Fig 4A-4B} disposed between an illumination source { Fig 4A-4B, element 202} and the color filter {element 350}, the light-propagating device configured to transmit recycled light from the reflected first and second wavelengths as recycled light to the color filter.
             {[0089] Fig4A-4b element 242 light collimating (light propagating device) is in between the illumination source 202 and the color filter (color wheel) 350  and transmits the recycled light from the reflected first and second wavelengths as recycled light to the color filter as illustrated in Fig 4A, 4B, 4C and detailed above in [0126-127]},

             Additional information:
                 [0020] The color scrolling means (e.g. color wheel) sequentially scans bands of red, green and blue light across the face of an imaging light modulator. The imaging light modulator, which is located in the optical path following the color scrolling means, spatially modulates the scrolled light to form an image. The image is projected onto a viewing screen. [0112] as cited " The color scrolling means sequentially scans colored bands  .......Color scrolling means include, but are not limited to, a color filter wheel and a set of rotating prisms.    [0113]  "For example, if Red Green and Blue colors used .....The rotation of the color filter wheel causes bands of red, green and blue light to scroll sequentially across the face of the imaging light modulator. .....All three bands of light are directed to the imaging light modulator at the same time to simultaneously cover a large portion of the imaging light modulator area. ......".          [0116] Projection display systems that incorporate color scrolling utilize three non-identical primary colors to form color images. Although not a requirement, in most displays the three primary colors are red (R), green (G) and blue (B). It is also possible to use the colors white (W), yellow (Y), cyan (C) and magenta (M) as additional colors in color scrolling projection displays.   ........however, that the color scrolling means may use more than three colors by either increasing the number of filter colors on the color filter wheel".      [0167] also teaches a dichroic mirror}.


             Regarding claim 4, Beeson further discloses  “The system of claim 1, wherein the light-propagating device is a recycling integrator rod configured to recycle the first and second reflected wavelengths”,
            As detailed and explained  in claim1 by Beeson [0126-127] and Fig 4A, 4B, 4C, in which the color wheel 350 reflects back the green wavelength from the filter segment B+R (magenta segment) as explained by examiner in claim 1, and red color is reflected back from the cyan G+B filter segment of the color wheel, into the element 242 light collimating for recycling in the light recycling envelope [0126-127] . 


                 Regarding claim 5, Beeson further discloses  “The system of claim 1, further comprising a spatial light modulator configured to receive the first, second, and third wavelengths of light”, as detailed in claim 1 and met by [0020].      


                 Regarding claim 6, Beeson further discloses  “The system of claim 1, further comprising a second illumination source”, as it was detailed in explanation of the claim 1, see multiple LED sources in Fig 4a, and 4B, [0126 - 127].                 

                 Regarding claim 7, Beeson further discloses  “The system of claim 1, wherein the first, second, and third wavelengths are red, green, and blue”, wherein the Red, Green and Blue were noted in detail in claim 1, [0020, 126-127].     

                 Regarding claim 8, Beeson further discloses  “The system of claim 1, wherein the color filter further comprises a third segment capable of transmitting the third wavelength and a fourth wavelength”, the color filter (Fig 4A, 4B, 4C element 150) as noted in detail in claim 1 has many segments of R,G,B repeatedly next to each other which creates various filter segments by adjacent portions such as G+B=cyan and B+R = magenta which both transmit the third wavelength Blue. Each cyan and magenta filters besides the third wavelength blue also transmit a fourth wavelength such as green by G+B=cyan filter and red by B+R = magenta. 
            In claim 9, the fourth wavelength as yellow color (composite of G+R wavelengths) is transmitted by the R+G segment on the wheel, and as it was noted yellow light in [0092].                                                                


                 Regarding claim 9, Beeson further discloses  “The system of claim 8, wherein the first wavelength is fourth wavelength is yellow”, as detailed in claim 8, and met by the fourth wavelength as yellow color (composite of G+R wavelengths) is transmitted by the R+G segment on the color wheel 350, and as it was noted yellow light in [0092].     


                 Regarding claim 10, Beeson further discloses  “A digital display system comprising: a phosphor member configured to produce light having a first wavelength, a second wavelength, and a third wavelength; a color filter configured to receive the light from the phosphor member, the color filter having: a first segment configured to transmit the light having the first wavelength and reflect the light having the second wavelength towards the phosphor member, a second segment configured to transmit the light having the second wavelength and reflect the light having the first wavelength towards the phosphor member, wherein the phosphor member is configured to reflect the reflected light having the first color towards the color filter and to reflect the reflected light having the second color towards the color filter”,
             claim 10 is the display system similar to claim 1, and all these limitations were explained for the first, second and third wavelengths as were met by R, G, B colors and the color wheel, recycling envelope were met by [0020, 126] Fig 4A, 4B, 4C.    The phosphor member to produce R,G,B   is met by   [0047-48] "Wavelength conversion materials include powdered phosphor materials, quantum dot materials, luminescent dopant materials or a plurality of such materials." [0048] An exemplary yellow emitting phosphor is YAG:Ce.sup.3+.  (yellow= green + red) and [0020,126-127] as detailed in claim 1 meet R, G, B colors and color wheel segments reflecting back green and red for recycling.


             Regarding claim 11, Beeson further discloses   “The digital display system of claim 10, wherein the color filter has an involute color structure”, 
             An "involute color structure" for the color wheel interpreted under spec Fig 7A and 7B, means, "a spiral color filter structure" , which is met as cited on the last three lines in [0126]  "It is also within the scope of this invention that the red, green and blue transmitting filters can be oriented in a spiral pattern radiating from the center of the color filter wheel. A spiral pattern is preferred over a radial pattern".     

             Regarding claim 14, Beeson further discloses  “The digital display system of claim 10, further comprising a illumination source configured to emit wavelengths of light directed towards the phosphor member”, met by [0047].       

                   Regarding claim 16, Beeson further discloses  “A method comprising: receiving, by a phosphor member, blue light; converting, by the phosphor member, at least a portion of the blue light to yellow light, the yellow light comprising red light and green light; reflecting, by the phosphor member, at least a portion of the blue light. directing at least a portion of the blue light to a color filter; directing at least a portion of the yellow light to the color filter; transmitting the red light and the blue light through a first segment of the color filter; transmitting the green light and the blue light through a second segment of the color filter; reflecting the green light from the first segment of the color filter; reflecting the red light from the second segment of the color filter; recycling the reflected green and red light as reflected light by reflection; directing the reflected light towards the color filter; and transmitting part of the recycled reflected light through the first and second segments of the color filter”,
                  claim 16 is the method of claim 1, but it names the wavelength as blue to excite the phosphor and reflect  yellow comprising red and green lights, which were met by [0047-48] and [0092]  and directing blue and yellow light to color wheel via the light-recycling envelope detailed in claim 1 by [0020, 126-127] and further explained by the examiner on how the first segment magenta filter (blue + red) transmits red and blue and reflects the green back, and the second segment cyan (green + blue) filter transmits green and blue and reflects red back, wherein the recycling of the reflected green and red lights in the recycling envelope was done and then  directed  towards the color wheel filter.      

              Regarding claim 17, Beeson further discloses “The method of claim 16, wherein the step of recycling the light is performed by an integrator rod”, as already noted in device claim 4.

              Regarding claim 18, Beeson further discloses “The method of claim 16 further comprising transmitting yellow and blue light through a third segment of the color filter”,   
          Transmitting yellow (comprising Green + Red) and Blue light through a third segment of the color filter was detailed in claim 1, wherein [0126-127] discloses generated R, G, B laser lights on path to the color wheel 350 including repeated R-G-B filter segments to transmit matching colors and to reflect non-matching colors (wavelengths) back for recycling and afterwards to transmit the recycled light  by appropriate filter segment matching the color as wheel turns, (note in other cited paragraphs in claim 1, disclosed that one or more laser resources may be used , such as yellow light for (R+G) so we could have two lights as Blue and another Yellow= comprising R+G), The  R-G-B filter segments are repeated on the color wheel 350 as shown to create adjacent G+B  (e.g. 354+356) as first segment and   B+R  as second segment in many segments shown separated around the color wheel 350. The G+B (cyan) filter and B+R (magenta) filter as two filter segments process the Blue light and the yellow (yellow=G+B) lights so that Blue passes through both magenta and cyan filter segments, but only Green wavelength of yellow light(Y=G+R) will pass through  G+B (cyan) filter segment and Red is reflected back inside of the light-recycling envelope for recycling; also  only Red wavelength of yellow laser (Y=G+R) will pass (transmit) through   R+B (magenta) filter segment and Green is reflected back inside of the light-recycling envelope for recycling.     [0086, 92, 93] READS on allowing  one or two LED (light sources] providing as an example one Blue and another Yellow (yellow is composed = Green + Red).


              Regarding claim 19, Beeson further discloses “The method of claim 18, wherein the red, green, blue, and yellow light are transmitted to a display simultaneously”,       As noted above in claim 18, Red, Green, Blue and yellow (comprising G + R) are transmitted by the color wheel , and it was noted in detail in claim 1 that they are transmitted to the modulator and projected on screen by [0113, 116, 126].  Please note [0113] “All three bands of light are directed to the imaging light modulator at the same time to simultaneously cover a large portion of the imaging light modulator area.


Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 2 – 3 are rejected under 35 U.S.C. 103 as being un-patentable over Beeson et al., hereinafter Beeson (US 20050280785 A1) in view of Bommerbach et al., hereinafter Bommerbach (US 20140347634 A1).

          Regarding claim 2, “The system of claim 1, further comprising a phosphor wheel configured to reflect wavelengths towards the color filter”, and
          Regarding claim 3, “The system of claim 2, wherein the phosphor wheel is configured to recycle the first and second reflected wavelengths”,
              Beeson discloses for claims 2-3, a phosphor member conversion, but NOT a  phosphor wheel, which is met by  [0047-48] "Wavelength conversion materials include powdered phosphor materials, quantum dot materials, luminescent dopant materials or a plurality of such materials." [0048] An exemplary yellow emitting phosphor is YAG:Ce.sup.3+.  and [0092] yellow color used with other primary colors.                    and  as noted in detail in claim 1,  the blue reflected color and  yellow  directed into the light-recycling envelope toward the color wheel as disclosed in  [0126-127] and Fig 4A, 4B, 4C in which the color wheel 350 reflects back the green wavelength from the segment B+R (magenta segment as explained by examiner in claim 1) and red color is reflected back from the cyan G+B segment of the color wheel, into the element 242 light collimating for recycling in the light recycling envelope, and emitted toward the color filter again, wherein the blue and yellow (green + red) each at a timing period pass through their own matching color filter portions to be projected via the modulator on a display screen.     
              But, Beeson's phosphor member is not disclosed as a phosphor wheel,
Bommerbach in a similar field of endeavor teaches a “phosphor wheel” that is met by Fig 1 and  [0021] which is excited by blue light to generate yellow light (comprising Green and red) and furthermore it filters for purity the R G B color and uses them for image projection on screen.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beeson's phosphor member as taught in Bommerbach to include  a “phosphor wheel”, for the purpose of allowing timing control for the wheel which enhances the generation of other colors such as yellow from blue excitation light as the timing control of rotation of the wheel adds flexibility to generation of colors as opposed to a stationary phosphor member. 


4.	Claims 12 – 13, 15 are rejected under 35 U.S.C. 103 as being un-patentable over Beeson et al., hereinafter Beeson (US 20050280785 A1) in view of Elliott (US 20050082990 A1).

                       Regarding claim 12, “The digital display system of claim 10, wherein the color filter is a static color filter”, and 
             Regarding claim 13, “The digital display system of claim 12, wherein the static color filter has the first and second segments alternating in a checkerboard pattern”,
               Beeson is silent, but Elliott in a similar field of endeavor teaches these limitations, as cited “a static (non-rotated) color filter with first and second segments alternating in a checkerboard pattern" is met by [0040] FIGS. 34A and 34B illustrate a novel arrangement of color filter array for a two chip color camera, one with a red/green checkerboard, the other a lower resolution sensor for imaging blue image component, respectively.
              It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beeson as taught in Elliott to include  a “wherein the color filter is a static color filter has the first and second segments alternating in a checkerboard pattern”, for the purpose of allowing a novel arrangement of color filter array for a two chip color camera” as Elliott [0040] teaches.

             Regarding claim 15, Beeson further discloses  “The system of claim 12 wherein the phosphor member is a static phosphor component”, static (not moving) phosphor component met by [0047].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HAIEM whose telephone number is (571) 270-1048.  The examiner can normally be reached on Mon – Thurs 7:45 – 6:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422